

117 SRES 317 ATS: Congratulating the Milwaukee Bucks, and the fans of the Milwaukee Bucks around the world, on winning the 2021 National Basketball Association championship.
U.S. Senate
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 317IN THE SENATE OF THE UNITED STATESJuly 22, 2021Ms. Baldwin (for herself and Mr. Johnson) submitted the following resolution; which was referred to the Committee on Commerce, Science, and TransportationJuly 27, 2021Committee discharged; considered and agreed toRESOLUTIONCongratulating the Milwaukee Bucks, and the fans of the Milwaukee Bucks around the world, on winning the 2021 National Basketball Association championship.Whereas, on Tuesday, July 20, 2021, the Milwaukee Bucks (referred to in this preamble as the Bucks) won the 2021 National Basketball Association (referred to in this preamble as the NBA) championship by defeating the Phoenix Suns in Game 6 of the NBA Finals by a score of 105 to 98, winning the series 4 games to 2;Whereas the Bucks won—(1)the second NBA championship in the history of the franchise;(2)their first round of the NBA playoffs by defeating the Miami Heat 4 games to 0;(3)their Eastern Conference semi-finals match-up against the Brooklyn Nets 4 games to 3; and(4)the Eastern Conference Finals by defeating the Atlanta Hawks 4 games to 2;Whereas every member of the 2020–2021 Bucks played a key role in the quest for a championship, including—(1)Giannis Antetokounmpo;(2)Thanasis Antetokounmpo;(3)Elijah Bryant;(4)Pat Connaughton;(5)Mamadi Diakite;(6)Donte DiVincenzo;(7)Bryn Forbes;(8)Jrue Holiday;(9)Justin Jackson;(10)Brook Lopez;(11)Sam Merrill;(12)Khris Middleton;(13)Jordan Nwora;(14)Bobby Portis;(15)Jeff Teague;(16)Axel Toupane; and(17)P.J. Tucker;Whereas the entire Bucks organization deserves congratulations for this historic achievement, including—(1)the owners of the Bucks, Marc Lasry, Wes Edens, Jamie Dinan, and Michael Fascitelli; (2)the General Manager of the Bucks, Jon Horst; and (3)the head coach of the Bucks, Mike Budenholzer;Whereas Giannis Antetokounmpo, for the first time, was named the Most Valuable Player of the NBA Finals, in which he—(1)averaged 35.2 points, 13.2 rebounds, 5 assists, and 1.8 blocks per game; and (2)shot 61.8 percent from the field per game;Whereas, in the championship-clinching Game 6 of the NBA Finals, Giannis Antetokounmpo—(1)scored 50 points, shooting 64 percent from the field and making 17 of 19 free throws;(2)had 14 rebounds; and (3)blocked 5 shots;Whereas Bucks forward Khris Middleton, the first NBA player to begin his career in the Development League and subsequently become an NBA All-Star, which Middleton became in the 2018–2019 season, had an impactful performance throughout the NBA Finals, including a crucial mid-range shot with 1 minute remaining in Game 6;Whereas the Bucks won their first NBA championship in 50 years, when NBA legends Kareem Abdul-Jabbar and Oscar Robertson brought a title to Milwaukee in 1971;Whereas the Bucks, who won the 2021 NBA championship in 6 games, fulfilled the prophecy of Bucks legend Brandon Jennings, who, in 2013, began the Bucks in 6 rallying cry; andWhereas the fans in the Deer District showed up, game after game, to cheer on the Bucks in large numbers outside Fiserv Forum: Now, therefore, be itThat the Senate—(1)congratulates the Milwaukee Bucks (referred to in this resolution as the Bucks), and the loyal fans of the Bucks, on winning the 2021 National Basketball Association championship;(2)recognizes the historic achievement of the entire Bucks organization, including the players, coaches, and staff, for a victorious season; and(3)respectfully requests that the Secretary of the Senate transmit an enrolled copy of this resolution to—(A)the head coach of the Bucks, Mike Budenholzer;(B)the owners of the Bucks, Marc Lasry, Wes Edens, Jamie Dinan, and Michael Fascitelli; and(C)the General Manager of the Bucks, Jon Horst.